— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Nassau County (Ryan, J.), entered December 24, 1986, which dismissed the petition in the interest of justice. By order dated November 2, 1987, this court ordered that the appeal be held in abeyance and the matter be remitted to the Family Court, Nassau County, for the making of specific findings (see, Family Ct Act § 315.2 [1], [2]) in support of its dismissal of the petition in the interest of justice (see, Matter of Reginald V. H., 134 AD2d 258). The Family Court has now filed its findings with this court.
Ordered that Presiding Justice Mollen is substituted for former Justice Niehoff (see, 22 NYCRR 670.2 [c]); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
*581A review of the minutes of the hearing conducted by the Family Court on December 16, 1987 indicates that the Family Court specifically considered the numerous factors listed in Family Court Act § 315.2 (1) in support of its dismissal of the petition in the interest of justice. In addition, it has been held that "[a]t least one of these factors must be readily identifiable and sufficiently compelling to support the dismissal” (Matter of Kwane M., 121 AD2d 635, 636; Matter of Carlief V., 121 AD2d 640, 641; People v Rickert, 58 NY2d 122, 128). Our review of the record indicates that this test has been satisfied in the proceeding at bar. We therefore find no abuse of discretion in the Family Court’s determination. Accordingly, the order appealed from is affirmed. Mollen, P. J., Mangano, Bracken and Fiber, JJ., concur.